UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4278


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RENNEL JEFFREY PARSON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00558-WO-1)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Rennel Jeffrey Parson, Jr., pled guilty to the

distribution of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court

sentenced Parson to 60 months’ imprisonment and 4 years of supervised release. On

appeal, counsel for Parson filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious issues for appeal but seeking review of the

reasonableness of Parson’s sentence. Parson did not file a supplemental pro se brief despite

notice of his right to do so. The Government declined to file a response brief. Finding no

error, we affirm.

       We review a sentence for reasonableness under a “deferential abuse-of-discretion

standard.”   Gall v. United States, 552 U.S. 38, 41 (2007).          This review requires

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

51. In determining procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Sentencing Guidelines range, considered the

18 U.S.C. § 3553(a) factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence. Id. at 49-51.   If we find the sentence

procedurally reasonable, we may then review the sentence for substantive reasonableness,

examining the totality of the circumstances. Id. at 51. We presume that a within-

Guidelines sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014). Parson bears the burden to rebut this presumption “by showing that

the sentence is unreasonable when measured against the . . . § 3553(a) factors.” United

States v. Gutierrez, 963 F.3d 320, 344 (4th Cir. 2020) (internal quotation marks omitted).

                                             2
       Our review of the record convinces us that Parson’s sentence is reasonable. The

district court correctly calculated the applicable advisory Guidelines range, heard and

responded to counsel’s arguments, provided Parson with an opportunity to allocute, and

provided an adequate, individualized explanation of his sentence, grounded in the

§ 3553(a) sentencing factors.    Parson fails to rebut the presumption of substantive

reasonableness accorded his within-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Parson, in writing, of the right to petition the

Supreme Court of the United States for further review. If Parson requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Parson. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3